ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Trex Enterprises Corporation                    )        ASBCA No. 60875
                                                )
Under Contract No. N00014-02-C-0496 et al.      )

APPEARANCE FOR THE APPELLANT:                            Kevin J. Slattum, Esq.
                                                          Pillsbury Winthrop Shaw Pittman LLP
                                                          Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Kara M. Klaas, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 June 2017



                                                    Admimstrative Judge
                                                    Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60875, Appeal ofTrex Enterprises
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals